DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Amendment
Acknowledgment is made of applicant's Amendment, filed 11-08-2021. The changes and remarks disclosed therein have been considered.

Claim(s) 6 and 16 has/have been amended. Claim(s) 17 has/have been cancelled. Claim(s) 21 has/have been added by amendment. Therefore, claim(s) 1-16, and 18-21 remain(s) pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, US 20200194667 A1, in view of Gong, US 20210050518 A1.

As to claim 1, Park discloses a method comprising: 
forming a bottom electrode (see Park Fig 3A Ref 20); forming a dielectric layer (see Park Fig 3A Ref 30 and Para [0049]); forming a Phase-Change Random Access Memory (PCRAM) region (see Park Fig 3A Ref 50 and Para [0053]; Two elements are in physical contact even if there are intermediating elements between the two.) in physical contact with the dielectric layer, and wherein
the dielectric layer extends laterally beyond the edges of the PCRAM region (see Park Fig 3A the widths of Refs 50 and 30); forming a top electrode (see Park Fig 3A Ref 60), wherein 
the dielectric layer and the PCRAM region are between the bottom electrode and the top electrode; and forming a conductive connection in the dielectric layer (see Park Para [0049]).

Park does not appear to explicitly disclose forming a filament in the dielectric layer, wherein the filament is in contact with the dielectric layer.

Gong discloses forming a filament in the dielectric layer, wherein the filament is in contact with the dielectric layer (see Gong Fig 7 Ref 208, and Paras [0039] and [0058]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a method, as disclosed by Park, may incorporate a filamentary dielectric layer, as disclosed by Gong. The inventions are well known variants of phase change memories with selection elements controlling current flow, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Gong’s attempt to improve filament retention (see Gong Para [0076]).

As to claim 2, Park and Gong disclose the method of claim 1, wherein 
the forming the PCRAM region comprises depositing a chalcogenide semiconductor material (see Park Para [0053]).

As to claim 3, Park and Gong disclose the method of claim 1, wherein 
the forming the filament comprises applying an electrical field on the dielectric layer to generate the filament (see Gong Para [0075]).

As to claim 4, Park and Gong disclose the method of claim 3, further comprising 
writing the PCRAM region or reading a status of the PCRAM by conducting a current through the PCRAM region (see Gong Para [0075]), wherein 
a first direction of the current (see Gong Fig 8 Ref 302) is same as a second direction of the electrical field (see Gong Fig 8 Ref 302; Current flows from positive to negative by convention, which is the same direction as the field lines of an electrical field.).

As to claim 5, Park and Gong disclose the method of claim 1, wherein 
the forming the dielectric layer comprises depositing a material selected from the group consisting of HfOX, ZrOx, TaOx, TiOX, VOx, NiOx, NbOX, LaOx, and combinations thereof (see Gong Para [0039]).

As to claim 6, Park and Gong disclose method of claim 1 comprising forming a memory array (see Park Fig 1) comprising: 
forming a first array of PCRAM regions (see annotated image of Fig 7 below), with the PCRAM region being one array element in the first array of PCRAM regions (see Park Fig 7 Ref 50), wherein
the dielectric layer is a continuous layer that extends underlying, and in physical contact with, bottom surfaces of all PCRAM (see Park Fig 7 Ref 30a) regions in the first array (see Park Fig 7 Ref 50); and forming second array of filaments contacting the first array of PCRAM regions, with the filament being an additional array element in the second array of filaments (see Park Fig 3A Ref 30; and see Gong Fig 6 and Fig 7 Ref 208).


    PNG
    media_image1.png
    688
    698
    media_image1.png
    Greyscale


As to claim 7, Park and Gong disclose the method of claim 1, wherein 
the PCRAM region is over the dielectric layer (see Park Fig 3A Ref 50 and Para [0053]), and wherein 
at a time the filament is formed (see Gong Para [0075] and Fig 9 Ref 460), the dielectric layer that is in physical contact with the PCRAM region comprises edges vertically aligned to respective edges of the PCRAM region (see Park Fig 3A Refs 30 and 50; The disclosed edges are normal to the substrate thus aligned.).

As to claim 8, Park and Gong disclose the method of claim 1, wherein
the PCRAM region is over the dielectric layer (see Park Fig 5 Ref 50a), and the method further comprises: 
depositing a blanket PCRAM layer (see Park Fig 5 Ref 50a); and patterning the blanket PCRAM layer and the dielectric layer using a same etching mask (see Park Fig 6 Ref HM), wherein 
the blanket PCRAM layer is patterned into a plurality of PCRAM regions comprising the PCRAM region (see Park Fig 7 and Para [0078]).

Response to Arguments
Applicant's arguments filed 11/08/21 have been fully considered but they are partial persuasive. 

Physical contact does not imply direct contact.

Allowable Subject Matter
Claims(s) 9-16 and 18-20 is/are allowed.

Claim(s) 21 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not appear to disclose (as recited in claim 9):
a Phase-Change Random Access Memory (PCRAM) region in direct contact with the dielectric layer and the filament, wherein
the dielectric layers of the array of memory cells are interconnected as a continuous dielectric layer.

The prior art does not appear to disclose (as recited in claim 16):
the dielectric layer is a continuous layer that directly contacts the plurality of the chalcogenide semiconductor regions.

The prior art does not appear to disclose (as recited in claim 21):
the PCRAM region directly touches the top surface of the dielectric layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 12/04/2021